*1232Dissenting Opinion.
Poché, J.
'My solemn conviction’ compels' me to dissent from the opinion of the majority in overruling the motion to dismiss this appeal.
Act No. 30 of 1878, imperatively requires that all appeals in criminal cases “ shall be made returnable to the Supreme Court within ten days after granting the order of appeal wherever the said court shall be in session on the return day,” and directs the clerk in case the court shall have adjourned sine die at the place of return, to forward at once the record and briefs filed with it to the place where the Supreme Court next meets, etc.
In this case the order of appeal was signed on the 3d of May, 1881, at which time this Court was sitting in New Orleans, where the session ended only on the 31st of that month, and the appeal should have been made returnable at that point, unless it appears from the record that the judge, in the exercise of the discretion vested in him by the proviso authorizing him to fix a different place when necessary, and when in his opinion such a change will conduce to a speedy determination of the appeal.
The appeal was prayed for by petition signed by the defendant’s counsel, praying that the appeal be made returnable to this Court at its next regular session in Shreveport. The order of the judge predicated on that petition, reads as follows:
“ By reason of the law and the foregoing application .for appeal, it-is ordered that an appeal, suspensive and devolutive, be granted as prayed for, returnable to the Supreme Court at its next regular term at Shreveport.”
I fail to see in the language of that order or in the record, the slightest intimation that the judge did, or intended to, exercise the only discretion vested in him by the law, in changing the place of return, when, in his opinion, the change will conduce to a speedy determination of the appeal. •
I cannot be induced to attribute to the judge the thought that, in his opinion, the determination of an appeal made returnable by law to-New Orleans in May, 1881, would be speedy by returning it to Shreveport in October, 1881, when it could have been disposed of according to law, in New Orleans in May, in Monroe in June, or in Opelousas in July of the same year.
It is, indeed, too violent a presumption to attribute such reasoning to the mind of a judge who is learned in the law.
This circumstance alone shows conclusively that the judge in using-the words “ by reason of the law,” never intended to refer to the proviso of the Act of 1878, or could possibly mean that in his opinion the-*1233change of the return from New Orleans in May, -to Shreveport in October following, would conduce to-a speedy determination of the appeal. I am thoroughly convinced that in granting this order the judge merely accepted the place of return suggested by appellant in his petition, and’ that, therefore, the erroneous return is to be attributed solely and exclusively to the fault of the appellant.
In the case of Wooton vs. LeBlanc, 32 An. 692, in which we took occasion to review the whole jurisprudence of this State on that point, we distinctly held, that whenever an appellant suggests in his petition for appeal an erroneous return day, which is adopted by the judge in. his order, the appeal, on motion, must be dismissed.
With all the desire which I have to agree with my learned brothers.I see no circumstance or fact in the case at bar, under which we can possibly or logically distinguish it from the Wooton case, and I see no-reason to justify a departure from the clear rule established by the majority of the Court in that case. Believing that the merits of this case-are not legally or properly before the Court, I take no part in the opinion rendered by the majority on the issues presented in the cause.